UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54449 Cyclone Power Technologies, Inc. (Exact name of registrant as specified in its charter) Florida 26-0519058 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) th Ct, Pompano Beach, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number (954)943-8721 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesXNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.oYesXNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for a shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.XYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)oYesXNo The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the closing price of such shares on the last business day of the registrant’s most recently completed fiscal year was approximately $14,500,000. The number of shares outstanding of the registrant’s common stock as of March 31, 2013 is 242,465,502. DOCUMENTS INCORPORATED BY REFERENCE—NONE 1 TABLE OF CONTENTS FORM 10-K Page Part I Item 1. BUSINESS 3 Item 1A. RISK FACTORS 9 Item 1B. UNRESOLVED STAFF COMMENTS 9 Item 2. PROPERTIES 9 Item 3. LEGAL PROCEEDINGS 9 Item 4. (REMOVED AND RESERVED) 9 Part II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 10 Item 6. SELECTED FINANCIAL DATA 11 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 17 Item 9A. CONTROLS AND PROCEDURES 17 Item 9B. OTHER INFORMATION 17 Part III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 18 Item 11. EXECUTIVE COMPENSATION 22 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 26 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 27 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 27 Part IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 28 SIGNATURES 30 2 Part I Item 1.Business Summary Cyclone Power Technologies (OTCQB: CYPW) is a clean-tech innovation company based in Pompano Beach, Florida. Our mission is to develop power technologies that lead to more efficient and diverse utilization of energy resources, less dependence on fossil fuels, and a cleaner environment. Since 2006 Cyclone has completed multiple prototype stages and received 31 patents on the Cyclone Engine. This is an external heat engine that generates its power by expanding super-heated steam rapidly inside its cylinders. This steam expansion pushes pistons and turns a shaft. Hot water is then expelled into a condenser to cool and return to the external heat source to repeat the process in a closed loop. This is a Rankine cycle, which is how nuclear and coal-fired power plants produce electricity. What makes the Cyclone Engine different from power plants is size. Cyclone Engines are compact systems that can be used for distributed power generation (i.e., a small electric home generator that also co-generates hot water and space heating) and transportation applications. Unlike power plants that use turbines which are difficult to build cost-effectively and run efficiently in small sizes, we are designing our engines to be easy to manufacture, high performance piston engines. What makes the Cyclone Engine different from piston steam engines of the past is efficiency. Based on current testing, we are able to convert approximately 35% of the energy content of fuel into usable power. This is a 400% improvement over historical steam engines and on par with today’s small diesel engines. We are able to achieve such high thermal efficiencies because we have figured out how to run our engines without using lubricating oil which carbonizes at high temperatures. Without that limitation we are able to utilize steam heated to the same temperature and pressures as used by large power plants. High temperature high efficiency; and high pressure high power density. What makes the Cyclone Engine more useful than diesel engines which it rivals in efficiency is fuel diversity. As an external heat engine that uses steam to create mechanical power, how that steam is created is of little consequence. We can use traditional fossil or bio-fuels in our patented, clean-burning combustion chamber. We can integrate our engine with gasifiers that dispose biomass and bio-waste. We can capture exhaust heat from furnaces or other engines. We can even use solar thermal collectors to harness the energy of the sun. The market opportunities for Cyclone Engines are vast. We estimate that our technology addresses a market potential of roughly $100+ billion, and touches virtually all areas of power generation and transportation, as well as the production of U.S bio-fuels, natural gas and coal. We currently have three engines in development addressing three markets that present what we believe to be the best and most immediate opportunities: • Waste-to-Power: Our WHE model engine addresses the alternative and renewable energy markets to convert biomass, bio-waste, waste fuels and waste heat to usable mechanical electric power. Our business model is to manufacture and sell these engines to commercial customers and vertical partners starting in late 2013. • Transportation and Equipment:Our Mark 5 model engine is a powerful, multi-fuel and clean burning demonstrator for the automotive, marine and off-road equipment markets. Our business model is to secure strong development partners in this sector to provide program funding and support to allow us to complete a heavy equipment and vehicle integration by 2014. • Military and Defense: Our S-2 model engine is being developed under contract with the U.S. Army as a portable, multi-fuel power generator for vehicles and forward operating bases. Our business model is to partner with large military OEMs to attract defense contracts and grants for further development and eventual product integration and distribution. 3 The advantages of our technology have been widely recognized.We first caught the public eye as Popular Science Magazine’s Invention of the Year in 2008, and since then, we have secured engine development contracts with Raytheon, the U.S. Army, Phoenix Power Group (waste-to-energy) and Combilift (European equipment manufacturer). We have formed working relationships with other major defense and industrial groups, and teaming agreements with multiple “vertical” development partners that manufacture and distribute furnaces, gasifiers, electric generators and other synergistic technologies. We have been invited by the Department of Energy’s ARPA-e program to showcase our technology at their annual summit, and have been named by our local government as the Environmental Business of the Year. We have recruited a two-time NHRA Champion and former Chevy Racing team leader to build a land speed record (LSR) car powered by our steam engine, and have been invited by NASA to demonstrate it at Cape Canaveral. Business Model Our business objective is to design and develop engines that we can manufacture through contracted parties for direct sale to customers, which include Original Equipment Manufacturers (OEMs) of different clean combustion / heat technologies (such as biomass gasifiers and pyrolyzers, methane and natural gas flares, wood pellet furnaces, solar collectors and similar items), and OEM’s in the equipment / transportation sectors.We may also license our technology to manufacturers and other producers of specialized applications. Based on this business model, our revenue has and will come from: · Development and engineering fees from customers and licensees; · Direct sales revenue from engines we manufacture in-house or through contractors; · Up-front license fees and on-going royalties based on sales by our licensees. With respect to certain waste-to-power applications, we also expect to realize revenue through the development, design and installation of power generation systems (inclusive of our engine and an electric generator), which could be sold to customers or provided to customers through a Power Purchase Agreement (PPA). Waste-to-power is the process of using waste resources such as waste heat from a chimney, methane from a land fill or animal / plant waste from farms – in a combustion process to power our steam engine which, in turn, drives an electric motor, water pump or other similar equipment.We have established a specialized subsidiary company – Cyclone-WHE LLC, of which we own 82.5% of its equity – to pursue these opportunities. Since inception, much of our efforts have been focused on development of our technology and engine prototypes. As a result, we have limited revenue – $1,133,531 in recognized revenue in 2012, and $250,000 in recognized revenue in 2011. We also had $626,586 in deferred revenue as of the end of 2012, from several license and development agreements. We have secured several important customers and development partners for our technology, which include: · U.S. Army / TACOM: In February 2012, we completed an acquisition of all of the material assets of Advent Power Systems, Inc., which included a $1.4 million contract from the U.S. Army / TARDAC division to develop a prototype auxiliary power unit for the Abrams M1 Main Battle Tank, Bradley Fighting Vehicle and Stryker Armored Vehicle. As of March 31, 2013, we have completed successfully three milestones under our contract, which included the commencement of engine testing our facility. Based on these four completed milestones, we have received $1 million in fees from the Army.We anticipate completion of this program in July/August 2013, and are currently working to secure funding through the Department of Defense to continue development of the S-2 engine to commercialization. · Phoenix Power Group: We have a license with Phoenix Power that provides them with the exclusive, worldwide rights for 10 years with a 5-year renewal term to utilize Cyclone Engines for power generators combusting waste automotive motor oil. Under its license Phoenix has paid us $440,000 in license and development fees, and will pay us on-going royalties from their generator system sales. Per the terms of their license, Phoenix is expected to pay us royalties averaging $150 per engine they sell (not including additional fees in the case that Cyclone manufacturers these engine for Phoenix), with minimum quotas over the first 10 years exceeding $4 million in royalties in order to maintain their exclusive rights. We issued 1,854,806 shares of common stock to Phoenix as a contract penalty for the delayed delivery of engines in 2011 and 2012.No additional penalty is currently being paid, and we expect to deliver prototypes in 2013. 4 · Combilift: We have a license agreement with Combilift, a materials handling and lift equipment manufacturer based in Ireland. Pursuant to the agreement, Combilift has the exclusive, worldwide rights to use the Cyclone Mark V engine to drive their lift equipment. For these rights, Combilift has paid $100,000 to date, and will pay another $300,000 in fees as development and delivery of two prototype engines progresses over the next year. During of the term of the agreement, Combilift is expected to purchase engines from Cyclone, based on their requirements and on pricing terms to be determined by the parties upon the completion of the initial prototype engines. This is a 15 year license, with a 15 year renewal term, and is terminable after 30 days if either party fails to cure a material breach of the agreement, or immediately by Cyclone if Combilift is dissolved, liquidated or is bankruptcy. There are no delivery penalties under this contract. · Team Steam USA: Through our subsidiary, Cyclone Performance LLC, we have built a streamliner vehicle meant to break the land speed record for steam powered vehicles. The vehicle is being powered by our Mark 5 engine. We see this program, which is predominantly sponsor-funded, as an important “halo” project meant to shine a light on the power and performance of Cyclone engines. Our goals are two-fold: (1) use the project to learn more about our engines in an extreme working condition, and (2) use the publicity to attract partners and strategic long-term investors in the automotive world. These are important steps in our commercialization plan for the transportation side of our Mark Series of engines development. Development Status of Technology The Cyclone Engines are in development, however, prototypes of several different models and sizes are near completion. The following lists each of the Cyclone Engines that we have in development: Model Size Uses Stage WHE Waste Heat Engine 16 HP Waste heat recovery, waste fuels, biomass-to-power Pre-Production Beta (1) S-2 15 HP Auxiliary power for military vehicles, portable power Alpha Test Engine (2) Mark 5 100 HP Transportation, commercial power, military Pre-production Beta (1) “Pre-production Beta” refers to a second generation prototype engine, which has undergone significant testing at Cyclone’s facility. “Alpha Test Engine” refers to a working bench model engine, which demonstrates proof of concept. Our engines have not yet undergone customer testing, and there is no guarantee that they will successfully meet customer expectations when completed. Research and Development Activities As a technology research and development company, much of our annual expenses are dedicated towards R&D, including labor costs, material costs, tooling and equipment and other expenses required to run our business. Our R&D expenditures for 2012 and 2011 were $1,091,501 and $983,276, respectively. We actively pursue development agreements with customers, whereby we will develop an engine, design plans or other products for this customer at the customer’s full or partial expense. Sometimes these arrangements are part of a more expansive license agreement. We currently have multiple R&D-type agreements in place, and believe that at this time approximately 50% of our R&D operations are funded by our customers. Prototyping and Manufacturing We currently contract with multiple suppliers for the production of most of our prototype parts, which we design and then assemble and test at our facility. As we move forward, we plan to acquire the machinery and produce in-house a greater portion of this prototype manufacturing work.For production manufacturing, we intend to contract with one or more manufacturers that have the expertise, machinery, tooling and other capital assets required to commercialize and manufacture in mass production our engines. 5 With respect to this manufacturing plan, in March 2011, we entered into a Letter of Understanding with TopLine Energy Systems, LLC, an affiliated company of global manufacturing leader TopLine Automotive Engineering, Inc., to build Cyclone engines. Under the terms of this preliminary agreement, TopLine Energy has provided assistance with engineering and planning of Cyclone’s model engines, and has manufactured several prototypes of these units. We have also entered into a Term Sheet to form a Joint Venture with Precision CNC LLC, an ISO 9001-2008 manufacturing company that specializes in tight tolerance, multi-axis, high speed machining and turning for low to medium quantity production needs. Our proposed JV structure would allow us to co-locate and co-manage a Phase 2 development and production center in Carroll, Ohio (outside of Columbus). This could provide a foundation for the production engineering, assembly, and testing of Cyclone engines. We cannot guarantee that our two preliminary agreements with TopLine and Precision CNC will evolve into full scale manufacturing agreements or partnerships; however, both companies currently work with Cyclone and provide critical expertise and services to the development process of the Cyclone engines. Competitive Business Conditions We believe that our technology, which is a small-scale heat-regenerative, Rankine cycle external combustion engine, has little direct competition. However, depending on the industry in which these engines are applied, indirect competitors utilizing different technologies do exist. Currently, there are several companies which have developed and commercialized other types of external heat engines, such as Stirling engines. Stirling engines are similar to our technology and are used in overlapping applications (such as solar thermal power generation), however, the two engine technologies have several major differences, including size and power-density. Based on preliminary testing and analysis, we believe that our engine technology may be superior to the Stirling engines in these aspects; and as a result, has more applications in mobile uses (i.e., cars, trucks and ships). We have not yet commercialized our engine technology, and these claims are still to be proven. Also, several Stirling engine companies such as Infinia Corp. have greater capital resources than we do, which could help establish their technology in the marketplace quicker than we can. Other technologies that may be indirectly competitive with our engines are lithium-ion batteries and hydrogen fuel cells. Both these technologies, especially fuel cells, are in their early stages and it is difficult to determine how they would affect our competitive position. For instance, batteries are useful for some applications where limited sustained power (torque) and operating time is needed, however, they are in essence just “fuel tanks” which allow for power that is generated elsewhere (i.e., a coal-fired power plant) to be saved and transported. Fuel cells, while showing great potential promise, are currently are very expensive for many practical applications. For instants, the Bloom Box 100kW fuel cell costs over $700,000, weighs over 20,000 lbs and is over 24 ft. in length, according to their marketing materials. The 100hp Cyclone engine we are currently developing, which would produce approximately 75kW of electric output, weighs just 125lbs, is 2 ft in diameter and height, and is expected to cost 10 times less to produce. Once again, these claims are based on our current beliefs and developmental testing, as we have not yet produced commercial products. In the automotive world, the competition to develop an environmentally clean (zero emission) engine is being driven by increasingly stringent regulatory mandates. To date, Honda, Toyota and GM have made the most advances in bringing to market hybrid and plug-in electric vehicles that will meet current Environmental Protection Agency (“EPA”) requirements. However, the electric vehicles that these companies have introduced and continue to develop are currently suitable only for light load carrying small passenger vehicles. In our opinion, hybrids are an attempt to stretch the technological life span of the I/C engine that is reaching a point of diminishing returns in terms of emissions and fuel efficiency improvement. Those electric vehicles that operate without the ‘auxiliary’ I/C engine and run solely on batteries or fuel cells have short operating ranges, making them suitable only for localized, low-speed areas like core metro areas or gated communities. In short, these vehicles, which are economically-viable due in part to government subsidies, may not ultimately be the types of cars that most Americans want to drive. 6 The following table summarizes the primary industries in which we plan to compete, and the competitive technologies in those industries, as well as some of the leading companies. We cannot provide any assurances that we will be able to compete successfully with these technologies or companies. Competition Companies Distributed Power Generation -Mini-turbines -Fuel cells -Capstone Turbine -Bloom Energy Waste Heat Recovery -Organic Rankine Cycle -Thermal-electrics -Calnetix (now GE) - Caterpillar - Voith Turbo Solar Thermal -Stirling engines -Infinia Solar -Stirling Energy Systems Automotive -Clean diesel -Hybrid/plug-in electric -Major auto manufacturers -Tesla Patents and IP Protection We currently have the following patents issued or allowed on our engine technology: US Patents Heat Regenerative Engine (US Patent No. 7,080,512 B2) Heat Regenerative Engine (Continuation) (US Patent No. 7,856,822 B2) Steam Generator in a Heat Regenerative Engine (US Patent No. 7,407,382) Engine Reversing and Timing Control Mechanism (US Patent No. 7,784,280 B2) Centrifugal Condenser (US Patent No. 7,798,204 B2) Valve Controlled Throttle Mechanism (US Patent No. 7,730,873 B2) Pre-Heater Coil in a Heat Regenerative Engine (US Patent No 7,856,823 B2) Spider Bearing (US Patent No. 7,900,454) Waste Heat Engine (US Patent No. 7,992,386) Engine Shrouding with Air to Air Exchanger (Ser. No. 11/879,586) International Patents on Heat Regenerative Engine European Union (10) Australia South Africa Canada Russia China Korea Indonesia Mexico Japan India Brazil We pursue a rigorous patent strategy, pursuant to which (and subject to our available cash resources) we file patents in the U.S. for our engines, their individual components, and other innovations and inventions we develop. We also pursue patents internationally in countries where we believe we may have manufacturing or sales opportunities and/or competition. Despite these efforts, we cannot make assurances that our patents will not infringe on other patents throughout the world, that other groups will not try to infringe on our patents, and if either of these were to occur, that we would have the resources to defend our rights. If this were to occur, it could have a material adverse effect on our business. We require all customers, suppliers and other partners to execute Non-Disclosure Agreements. We also require our employees and certain contractors to sign agreements that assign to us any innovations or discoveries they develop while working for us, or working with our technology. Our license agreements contain similar assignment provisions. We feel that these efforts are satisfactory in protecting our technology with respect to people and companies with which we have direct business relationships. 7 Sources and availability of raw material We purchase raw materials and components from multiple sources, none of which may be considered a principal or material supplier. If necessary, we could replace these suppliers with minimal effect on our business operations. Dependence on one or a few major customers We currently have three primary contracts for development and licensing of our engine technology: Phoenix Power Group, Combilift and the U.S. Army / TACOM. Because of the diversification of applications, uses and business models, and the current stage of our development / product sales cycle, we do not believe that the loss of one licensee or development partner would have a material adverse impact on our current or future operations. Additionally, we are actively pursuing other licensees and development partners in other product categories. Governmental regulation Our Products. Power systems generally are subject to extensive statutory and regulatory requirements that directly or indirectly impose standards governing emissions and noise. Our engines, when they will ultimately be installed in power systems, will be subject to compliance with all current emissions standards imposed by the EPA, state regulatory agencies in the United States, including CARB, and other regulatory agencies around the world and established for power systems utilized in applications such as electric generators or off-highway industrial equipment. EPA and CARB regulations imposed on engines utilized in industrial off-highway equipment generally serve to restrict emissions, with a primary focus on oxides of nitrogen, particulate matter and hydrocarbons. Emission regulations for engines utilized in off-highway industrial equipment vary based upon the use of the equipment into which the engine is incorporated (such as stationary power generation or mobile off-highway industrial equipment), and the type of fuel used to drive the power system. Further, applicable emission thresholds differ based upon the gross power of an engine utilized in industrial off-highway equipment. Additionally, most emissions thresholds are designed for gasoline and diesel-powered “spark-ignited” internal combustion engines, and not external combustion engines like Cyclone’s engines. Therefore, we are not entirely certain as to how the EPA and other regulatory agencies will apply these rules to our technology. Pursuant to the regulations of the EPA and CARB, we may be required to obtain emission compliance certification from the EPA and CARB to sell certain of our engines throughout the United States and in California. We may also be required to meet foreign emission regulations standards to sell certain of our engines internationally. Currently, the emission certification process for internal combustion engines with the EPA and CARB includes, among other requirements, durability testing of the engine emission system at zero and 5,000 hours, production line testing on a quarterly basis and field compliance audit testing. It is possible that each of our power systems could require this emission-certification before it can be introduced into commerce. We have not yet performed this testing on our engines to meet any existing emission standards of the EPA and CARB. Compliance with these regulations, as we find them to be applicable to our engines, will require considerable funds which the company does not currently have. Failure to comply with these standards could result in adverse effects on our future financial results. Our markets can be positively or negatively impacted by the effects of governmental and regulatory matters. We are affected not only by energy policy, laws, regulations and incentives of governments in the markets into which we sell, but also by rules, regulations and costs imposed by utilities. Utility companies or governmental entities could place barriers on the installation of our product or the interconnection of the product with the electric grid. Further, utility companies may charge additional fees to customers who install on-site power generation, thereby reducing the electricity they take from the utility, or for having the capacity to use power from the grid for back-up or standby purposes. These types of restrictions, fees or charges could hamper the ability to install or effectively use our products or increase the cost to our potential customers for using our systems in the future. This could make our systems less desirable, thereby adversely affecting our revenue and profitability potential. In addition, utility rate reductions can make our products less competitive which would have a material adverse effect on our future operations. These costs, incentives and rules are not always the same as those faced by technologies with which we compete. However, rules, regulations, laws and incentives could also provide an advantage to our distributed generation solutions as compared with competing technologies if we are able to achieve required compliance at a lower cost when our engines are commercialized. Additionally, reduced emissions and higher fuel efficiency could help our future customers combat the effects of global warming. Accordingly, we may benefit from increased government regulations that impose tighter emission and fuel efficiency standards. 8 Our Operations. Our operations are also subject to numerous federal, state and local laws relating to such matters as safe working conditions, manufacturing practices, environmental protection, fire hazard control and disposal of hazardous or potentially hazardous substances. We may be required to incur significant costs to comply with such laws and regulations in the future, and any failure to comply with such laws or regulations could have a material adverse effect upon our ability to do business. In February 2009, the President of the United States signed into law the American Recovery and Reinvestment Act of 2009 ("ARRA"). ARRA has dedicated billions of dollars towards clean energy research and deployment. Members of Congress introduced legislation in calendar 2009 and 2010 that may benefit us in the future. In addition, certain proposed changes to the Internal Revenue Code of 1986 may result in positive tax benefits for our end users. This proposed legislation targets combined heat and power and waste heat (CHP, otherwise called co-generation) and solar power. Government funding can impact the rate of development of new technologies. Because of our work with the military, we have registered with the U.S. Department of State under its International Trafficking in Arms Regulations (ITAR). We do not believe we develop, sell or export any covered munitions under these Regulations, but have registered the company in an abundance of precaution. Employees As of December 31, 2012, we had 22 full-time employees, including management, and no part-time employees. We consider our relations with our employees to be good. None of our employees are covered under any labor union or collective bargaining agreement. Item 1A. Risk Factors Not required for smaller reporting companies. Item 1B. Unresolved Staff Comments None. Item 2. Properties We currently operate in a leased warehouse facility owned by Schoell Marine, Inc., a company wholly-owned by our Chairman and CEO, Harry Schoell. Schoell Marine leases 6,000 sf of space to the company at approximately $12/sf, ($64,800 per year) which we believe to be at or around market rates for industrial space in the area.Our address is th Ct., Pompano Beach, FL 33064.In 2012, we also extended a year-to-year lease with an unaffiliated third party for an additional 2,000 sf adjacent to our facility, for which we pay $1,400 per month in rent. We believe these facilities are in good condition, but we still may need to expand our operating space further as our research and development efforts expand. Item 3. Legal Proceedings None. Item 4. Removed and Reserved 9 Item 5. Market for the registrant’s common equity, related stockholder matters and Issuer purchases of equity securities Our common stock is currently traded on the OTCQB Marketplace. The following table represents the high and low bid information for our common stock for each quarterly period within the two most recent fiscal years, as regularly quoted on the OTCQB. Such over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not necessarily represent actual transactions. According to the records of our transfer agent, as of March 31, 2013, there were approximately 4,500shareholders of record of our common stock, and two shareholders of record of our Series B Preferred Stock. Year Ended December 31, 2012 High Bid Price Low Bid Price First Quarter Second Quarter Third Quarter Fourth Quarter Year ended December 31, 2011 High Bid Price Low Bid Price First Quarter Second Quarter Third Quarter Fourth Quarter Dividend Policy. We have not paid any dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. We intend to retain any earnings to finance the growth of our business. We cannot assure you that we will ever pay cash dividends. Whether we pay cash dividends in the future will be at the discretion of our Board of Directors and will depend upon our financial condition, results of operations, capital requirements and any other factors that the Board of Directors decides are relevant. See Management’s Discussion and Analysis of Financial Condition and Results of Operations. Issuance of Unregistered Securities. In the fourth quarter of 2012, the Company issued: · 974,581 shares of common stock to employees and service providers of the Company, with an aggregate value of $120,022. The securities were offered pursuant to an exemption under Section 4(2) of the Securities Act of 1933, amended. The shareholders were either accredited or sophisticated investors who received copies of the Company’s Annual Report, which contained audited financial statements as well as unaudited financials for the applicable quarterly period. Each party had an opportunity to ask questions of the Company and understood the risks of investment in the Company. · 146,031 shares of common stock to two investors in connection with pre-paid interest and/or debt restructuring on three separate promissory notes.The shareholders were either accredited or sophisticated investors who received copies of the Company’s Annual Report, which contained audited financial statements as well as unaudited financials for the applicable quarterly period. Each party had an opportunity to ask questions of the Company and understood the risks of investment in the Company. · 750,000 common stock options at an exercise price of $0.078 per share to 5 officers, directors and employees of the Company. These options vest December 2013, and have termination dates of December 31, 2022. 150,000 of these stock options were terminated in 2013. · 436,000 5-year warrants at a conversion price of $.15 per share, in connection with a $109,000 promissory note; plus an additional 387,555 warrants at the same terms issued as a result of a re-pricing feature in warrants issued in connection with two other promissory notes.The securities were offered to three investors pursuant to an exemption under Section 4(2) of the Securities Act of 1933, amended. The shareholders were accredited investors who received copies of the Company’s Annual Report, which contained audited financial statements as well as unaudited financials for the applicable quarterly period. Each party had an opportunity to ask questions of the Company and understood the risks of investment in the Company. 10 EQUITY COMPENSATION PLAN INFORMATION Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted – average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuances under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity Compensation Plans Approved by Security Holders (1) $ 0 Equity Compensation Plan Approved by Board of Directors (2) 3,825,000 $ 0.141 1,175,000 The Cyclone Power Technologies 2010 Stock Option Plan The Cyclone Power Technologies 2012 Stock Option Plan Item 6. Selected Financial Data Not required for smaller reporting companies. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This report contains forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · the ability to successfully complete development and commercialization of our technology; · changes in existing and potential relationships with customers and collaborative partners; · the ability to retain certain members of management; · our expectations regarding general and administrative expenses; · our expectations regarding cash availability and balances, capital requirements, anticipated revenue and expenses, including infrastructure and patent expenditures; · other factors detailed from time to time in filings with the SEC. In addition, in this registration, we use words such as “anticipate,” “believe,” “plan,” “expect,” “future,” “intend,” and similar expressions to identify forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this registration. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this registration may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statement. 11 Overview The Company is engaged in the research and development of all-fuel, eco-friendly engine technologies. Several prototypes of these engines are nearing completion with one model currently expected to go into limited production in 2013. While the Company started to generate revenue from its operations as early as 2008, it has not had material or consistent revenue in each of the last two fiscal years. In order for the Company to maintain and expand its operations through the next 12 months, it will seek license, sales and development agreements that provide up-front or progress payment revenue to the Company, and continue to raise capital by means of equity or debt offerings. In June 2012, the Company was awarded status as prime contractor of a $1.4 million development contract with the U.S. Army / TACOM (the “U.S. Army Contract”), which it assumed in connection with the asset acquisition of Advent Power Systems (“Advent”) completed in February 2012. The U.S. Army Contract involves the development of a highly compact, multi-fuel capable 10kW auxiliary power unit for military combat vehicles, both as an on-board power supply or a dismountable unit for forward operating bases. In July, the Company achieved its first major milestone for the project, and received $500,000 in funding from the U.S. Army, which was recognized as revenue. In October and January, the Company achieved the second and third milestones, respectively, which triggered another $500,000 in funding payments in total from the government. The Company expects to reach the next two milestones in April and July 2013, with the final milestone consisting of the delivery of a finished prototype product. The payments due to the Company are expected to be $250,000 for the next milestone, and $150,000 for the final delivery milestone. The Company is confident at this time that it can fulfill its obligations to the U.S. Army in a timely manner. In September 2012, the Company and Phoenix Power passed a major technological hurdle in the development of a 7kW waste oil power co-generator when the parties successfully integrated Phoenix’s waste oil combustion chamber / heat exchanger (CCHX) with Cyclone’s WHE-25 system. Over the following several months the two partners have been optimizing the performance and durability of this system, with the goal of commencing pilot programs and limited run production in late 2013. Phoenix’s distribution arm is the largest manufacturer and distributor of waste oil furnaces in the U.S., with over 150,000 such units in the field supported by a well-established service network. The parties believe that it is possible to retrofit or replace at least 10% of these units over the following several years with this Cyclone-Phoenix system which could produce both power and heating for commercial facilities and provide an attractive return on investment. In August 2012, the Company signed a Teaming Agreement with B&W Constructors & Equipment, Inc., a Pennsylvania-based company that develops and builds livestock methane digesters for small farms. Under this agreement, the parties have joined forces to pursue commercial applications for distributed micro-scale methane-to-power systems that will utilize Cyclone’s WHE-25 system, as well as larger engines in the future. The partnership is in discussions with several groups, and has submitted one grant application through the U.S. Agency for International Development (USAID) for development of waste-to-power units in the Caribbean. In the first half of 2012, the Company signed two other important teaming agreements. The first was with Enginuity Energy LLC, an innovator and manufacturer of biomass gasifiers, to support the development and advance the commercialization of a modular 35kWe to 250kWe biomass-to-power generation system for agricultural waste. Secondly, the Company and Aura Systems formed a technology development alliance in May 2012 to combine the Cyclone engine with the AuraGen induction motor and control unit. The goal is to be able to provide a turn-key distributed power solution (engine and generator) for customers looking to produce grid-tied or stand-alone electricity from renewable and waste resources. The Company believes that the waste-to-power sector as demonstrated by the Phoenix waste oil power co-generator, B&W methane-to-power system, and the Enginuity farm-to-power projects, and as supported by the Aura generator technology presents a major opportunity for the Cyclone technology. Specifically in the smaller-scale distributed market (under 500kW output), the Company believes it can achieve considerable market penetration over the following years, as businesses, industrial sites, municipal waste authorities and agricultural concerns gain greater understanding of the necessity and economic benefits of utilizing waste resources more effectively. Management believes that this represents potentially a multi-billion dollar business in the U.S. alone, with even greater possibilities overseas in rapidly-industrializing and developing nations. 12 In the second and third quarters of 2012, the Company established financing relationships with three strong investment funds that collectively provided over $750,000 in debt and equity financing to the Company.Brio Capital LP and Gemini Master Fund Ltd. together provided $500,000 in 12-month Convertible Promissory Notes, bearing a 9% Original Issuance Discount (OID) and a floor conversion price of $.15 per share (reduced to $.0785 in the first quarter of 2013), subject to standard anti-dilution and price protection provisions. Brio and Gemini also received Warrants to purchase a number of shares of common stock of the Company equal to 40% of the Note amounts, at an initial exercise price equal to $.20 per share (subsequently reduced to $.10 per share) for five (5) years from issuance.As of March 31, 2013, $229,632 of these notes have been repaid with $114,406 in cash and $115,226 in stock. The Company also closed a $262,000 common stock private placement with GEM Global Yield Fund (“GGYF”) in the third quarter of 2012, pursuant to which it issued 2,179,562 shares of common stock to GGYF. In October 2012, the Company signed a second financing agreement with GGYF to provide up to an additional $2.5 million in equity funding over the following 24 months, subject to the completion and effectiveness of a registration statement that was filed in October 2012.Under the agreement, GGYF was to purchase common stock at a 10% discount to market prices in the quantities and timing determined by the Company, subject to certain volume limitations. GGYF also received 5 million warrants, exercisable at $.27 for a 5-year period. Effective November 14, 2012, the Company withdrew this registration statement, and will not be immediately re-file, as management believed that this offering was not conducive to increasing shareholder value at the current time. Stock for Services and Contracts. Despite its limited cash resources, the Company is able to retain engineering, consulting, legal and accounting personnel partially through the issuance of Rule 144 restricted common stock, options and warrants.During the year ended December 31, 2012, the Company issued 4,299,144 shares of restricted common stock valued at $680,067 for outside services, and 239,793 shares of restricted common stock valued at $36,000 for employee services. Additionally, the Company amortized (based on vesting) $442,355 of common stock options for employee services, and $95,199 of common stock warrants for outside services. In March 2012, the Company completed an agreement with Phoenix Power to convert the warrant held by Phoenix into 2 million shares of common stock of the Company on a cashless basis (meaning no additional consideration was paid by Phoenix at the time). This warrant was being recorded on the Company’s books as a derivative liability. At the time of the agreement to retire the warrant, it was exercisable into approximately 4.7 million shares. As a result, the Company recorded a gain of $114,626. Research & Development. The Company invests considerably in the development of its technology. Over the years, these investments have led to over 30 patents and substantial progress towards the commercialization of its engine technology. For 2012, the Company’s R&D expenses were $1,091,501. Commitments for Capital and Operational Expenditures. Should additional funding be secured, the Company could consider a significant purchase of facilities or equipment, and could increase the number of skilled and unskilled employees on payroll, including the recruitment of high level executive management and additional engineers and mechanical staff. Non-Cash Derivative Accounting Effect on Deficit and Paid-In Capital.In 2011, the Company converted and retired 750,000 shares of Series A Convertible Preferred stock, which was subject to derivative liability presentation. The Company was required to record the estimated value of the Series A Preferred stock as a long term liability on its balance sheet.Dependent on the market price of the Company’s common stock at the end of each reporting period, this valuation method either created a non-cash expense or non-cash income, recorded on the Company’s statement of operations for such period. The cumulative net effect of this accounting was to increase the Company’s additional paid-in capital and accumulated deficit by approximately $30 million at the time of conversion in May 2011.There were no effects on the Company’s cash flow or results of operations; and $30 million in investment proceeds were neither collected by the Company nor spent on operations. 13 Critical Accounting Policies. The financial statements of the Company are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”), which requires management to make estimates, assumptions and related expectations. Management believes that these estimates, assumptions and related expectations upon which we depend at the time are reasonable based upon information then available. These estimates, assumptions and related expectations affect the reported amounts of the balance sheet and income statement for the timeframe of the financial statements presented. To the degree that there are significant variances between these estimates and assumptions and actual results, there would be an effect on the financial statements. GAAP mandates specific accounting treatment in numerous situations and does not require management’s estimates and judgment in its application. Alternative accounting treatments, where available, based on management’s estimates and judgments would not produce a materially different result. The following should be read in conjunction with our consolidated financial statements and related notes. Intangible assets, consisting primarily of patents, are deemed to be critical for the furtherance of the business objectives of the Company and its engine products. Impairment is not currently reflective, as the Company is developing its products and obtaining new contracts based on these engine patents. Inventory for engine manufacturing is reviewed on an ongoing basis for obsolescence as engine designs are revised, with resultant charges to R&D. For purposes of valuing stock based compensation, the Company uses market prices of its common stock as of the time of issuance. For purposes of valuing stock based compensation from common stock options, the Company uses the Black Scholes valuation method. This method requires the Company to make estimates and assumptions regarding stock prices, stock volatility, dividend yields, expected exercise term and risk-free interest rates. The audited consolidated financial statements include the accounts of the Company and its 82.5% owned subsidiary Cyclone-WHE and its 95% owned subsidiary Cyclone Performance. All material inter-company transactions and balances have been eliminated in the consolidated financial statements. The accompanying audited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States for financial information. In the opinion of management, all adjustments considered necessary for a fair presentation of financial statements have been included and such adjustments are of a normal recurring nature. Off-Balance Sheet Arrangements We do not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, that would have been established for the purpose of facilitating off-balance sheet arrangements (as that term is defined in Item 303(a)(4)(ii) of Regulation S-K) or other contractually narrow or limited purposes. As such, we are not exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in those types of relationships. New Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board, or FASB, or other standard setting bodies that are adopted by us as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. Results of Operations Year Ended December 31, 2012 Compared to Year Ended December 31, 2011 Revenues. The Company had total revenue of $1,133,531 for the year ended December 31, 2012.Revenue included $753,486 from the successful fulfillment of two milestones under the US Army Contract, and $380,045 from delivery of two engines pursuant to a development contract with Raytheon Integrated Defense Systems, which was completed in May 2012.In the comparable period in 2011, the Company had revenue of $250,000 arising from a license and development agreement with Renovalia Energy, based in Madrid Spain, for the S-1 solar thermal engine. The increase in annual revenue was $883,531 or 353%. 14 Gross Profit. Gross profit for the year ended December 31, 2012 was $483,041, as compared to a loss of ($149,801) for the same period in the previous year, a $632,842 increase.Included in 2012 Cost of Goods Sold was $428,582 related to the US Army Contract, $171,908 cost of the delivered Raytheon engines, and $50,000 pertaining to the Phoenix penalty payment. For the comparable period in 2011, the contract penalty was $350,000. There was also $49,801 in charges under the Renovalia contract.Effective in the first quarter of 2012, the Phoenix contract charge had been fully satisfied. Operating Expenses. Operating Expenses for the year ended December 31, 2012 were $3,383,689 as compared to $3,678,112 for the same period in the previous year, a decrease of $294,423 or 8%. The majority of the decrease was due to lower general and administrative expenses of$425,122 or 16% (reduced expenditures and lower stock based payments for services). This was partially offset by increased research and development costs of $108,225 (11%) to $1,091,501, as resources were applied to completing current engines under the Company’s several contracts. Operating Loss. The operating losses for the years ended December 31, 2012 and 2011 were $2,900,648 and $3,827,913, respectively, a decreased loss of $927,265 or 24%, due to the factors outlined above. Other Income (Expense). Net other expense for the year ended December 31, 2012 was ($100,369),inclusive of interest expenses of ($242,795), andnet of $114,626 in derivative related income from a reduction in finalizing and retiring the derivative liability related to the Phoenix Warrant. This compares to a net other expense of ($19,876,814) for the year ended December 31, 2011, which was inclusive of derivative related losses attributable to an increase in the derivative liability conversion feature for the Series A Preferred Stock of approximately $19.8 million. These derivative gains and losses were not operating nor cash gains or losses, and as of the first quarter of 2012, both the Series A Preferred Stock and the Phoenix Warrant had been converted and retired. Income and Earnings per Share. The net loss for the year ended December 31, 2012 was $3,001,017 compared to net loss of $23,704,727 for the same period in the previous year.The $20,703,710 reduction in net loss was primarily due to the 2011 derivative liability conversion feature expense for the Series A Preferred Stock, as discussed above, off-set in 2012 by the US Army Contract and Raytheon gross profit, lower general and administrative expenses, net of higher R&D expenses in the current period.The resulting net loss per weighted average share for the year 2012 was ($0.01) compared to ($0.15) in 2011. Liquidity and Capital Resources At December 31, 2012, the net working capital deficiency was $3,363,256 as compared to a deficiency of $2,635,120 at December 31, 2011, a deficiency increase of $728,136 or 28%.For the year ended December 31, 2012, funds were primarily used by the net loss of ($3,001,071), $541,906 for repayment of debt, a decrease in deferred revenue and license deposits of $412,536, and an increase in fixed assets of $269,575.Funds were provided by the net sale of shares of common stock of $738,928, proceeds of $1,178,000 from promissory notes, and an increase in related party notes, payables and accruals of $437,346. Additionally, to conserve cash the Company issued 4,538,937 shares of common stock and 3,840,000 common stock options for services of $716,067, and amortized $505,967 of prepaid expenses paid with common stock, options and warrants – (non-cash charges to the Income Statement of $1.22 million in the year).Also, the Company incurred a non-cash charge of $50,000 (paid with common stock) under its license with Phoenix Power. For the year ended December 31, 2011, funds were primarily used by the net loss of ($23,704,727), an increase in inventory of $246,762, and expenditures for patents of $71,381 and fixed assets of $45,356. The net loss included non-cash charges to the income statement from derivative liabilities for the convertibility feature of the Series A Preferred Stock of $19,771,086 and the derivative liability for warrants of $35,089.Funds were provided by the net sale of 8,511,764 shares of common stock and 44,547 shares of Series A Preferred stock for $1,680,513, an increase in deferred revenues of $150,811, and an increase in related party payables and accrued expenses and deferred salary of $314,503. Additionally, to conserve cash in 2011 the Company issued 4,441,060 shares of common stock and 3,045,000 common stock options for services. This non-cash charge to the Income Statement was $1,592,485. Also, the Company incurred a non-cash charge of $350,000 (paid with common stock and accrued expenses) as a penalty under the Phoenix contract. 15 Cash Flow Management Plan. During the year ended December 31, 2012, the Company raised approximately $740,000 through the sale of common stock.The Company also issued $400,000 in promissory notes which it repaid, and then issued another $544,000 in promissory notes collateralized by receivables from the U.S. Army Contract. The Company also reduced cash expenses in 2012 by issuing 4,299,144 shares of restricted common stock valued at $680,067 for outside services, and 239,793 shares of restricted common stock valued at $36,000 for employee services. Management’s intentions are to limit the amount of shares we need to issue for investment capital by focusing on revenue from development contracts, license agreements, and sales of products and prototypes. We expect to receive about $400,000 from the US Army Contract over the following four to six months, and another $300,000 from Combilift within the following six months.Additionally, we have contracts in various stages of negotiation that could generate another $2 million in revenue over the following 12 to 24 months. We cannot guarantee that we will be successful in closing these new contracts, but we are cautiously optimistic that these or other opportunities will materialize in the coming quarters. We have submitted approximately $1.5 million in grant applications and proposals with the Department of Defense, USAID and other government offices, which could provide non-dilutive funding for our development.We are also working with the State of Ohio with respect to the expansion of our manufacturing capabilities there, in connection with our proposed JV partner Precision CNC.These discussions could lead to low interest loans and grants from Ohio for machinery purchases, facility expansion and technology development. With respect to our Land Speed Record vehicle, we believe that this asset can also generate funding for Cyclone, especially as we start testing and running of the car in the coming months. We have had interest from corporations and private investor in sponsoring or outright purchasing the vehicle, either of which could provide substantial funding to the Company.The possibility of breaking the land speed record for steam power vehicles this year could also attract new strategic partners to provide development support and private investors to provide capital funding. Our Cyclone-WHE division was initially established to provide a corporate entity for operations of our waste-to-power business, as well as another funding option for investors who prefer to invest in non-public companies.We are actively seeking partners for this company, and believe that this strategy could be successful over the coming year in raising additional capital for both Cyclone and the subsidiary entity. We expect cash flow needs to be approximately $150,000 per month during the next few months of 2013 due to certain expense reduction steps we have recently taken including temporarily reducing the number of employees who were not directly working on or needed for revenue producing projects.We believe that monthly expenses will increase to approximately $200,000 to $250,000 by the end of 2013, as new projects come on line.We are preparing for the likelihood that cash expenses of approximately $2.4 million in 2013 may exceed revenue for the year.This would require additional sale of securities or debt, which we are currently pursing.No assurance can be given that we will be able to obtain this capital on acceptable terms, if at all. In such an event, this may have a materially adverse effect on the Company’s business, operating results and financial condition. The Company’s auditors have issued a going concern opinion for the year ended December 31, 2012.Management is optimistic, however, that revenue can be generated and funding can be secured to maintain operations and development at the current pace. Recent Accounting Pronouncements Our significant accounting policies are described in Note 1 to the accompanying financial statements, and above in “Critical Accounting Policies”. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements at this time. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not required for smaller reporting companies. 16 Item 8. Financial Statements and Supplementary Data Financial statements required by this Item 8 are included at the end of this Report beginning on page F-1 as follows: Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-3 Consolidated Statements of Operations for the years ended December 31, 2012 and 2011 F-4 Consolidated Statement of changes in Stockholders Deficit for the years ended December 31, 2012 and 2011 F-5 Consolidated Statement of Cash Flows for the years ended December 31, 2012 and 2011 F-6 Notes to Consolidated Audited Financial Statements F-7 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A. Controls and Procedures Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures We carried out an evaluation as required by paragraph (b) of Rule 13a-15 and 15d-15 of the Exchange Act, under the supervision and with the participation of our management, including our Audit Committee Chairman and Chief Financial Officer, of the effectiveness of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act as of December 31, 2012.Based upon that evaluation, our Chief Financial Officer concluded that our disclosure controls and procedures were effective. Report of Management on Internal Controls over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. Management conducted an assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2012, utilizing the framework established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on this assessment, management has determined that the Company’s internal control over financial reporting as of December 31, 2012, is effective. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Management necessarily applied its judgment in assessing the benefits of controls relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. Because of the inherent limitations in a control system, misstatements due to error or fraud may occur and may not be detected. Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting that occurred during the fourth fiscal quarter of 2012 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information None. 17 Part III Item 10.Directors, Executive Officers and Corporate Governance The names, ages, positions and dates appointed of our current directors and executive officers are set forth in the table below: Name Age Position Date of Appointment Harry Schoell 70 Chairman and Chief Technology Officer June 2004* Frankie Fruge 68 Director and Chief Operating Officer June 2004 Christopher Nelson 43 President and General Counsel March 2011** Bruce Schames 66 Chief Financial Officer April 2010 James C. Landon 69 Interim Chief Executive Officer*** Director*** October 2012 June 2004 * Mr. Schoell originally served as Chairman and Chief Executive Officer of the Company.In October 2012, he transitioned from CEO to Chief Technology Officer (CTO) of the Company. ** Mr. Nelson served as General Counsel from January 2009, and as Executive Vice President and General Counsel since June 2010, prior to being appointed as President and General Counsel in March 2011. *** Mr. Landon, who was appointed to the position of Interim CEO in October 2012, resigned from that position and as a member of the Board of Directors for personal reasons effective March 6, 2013. Harry Schoell, Chairman, Chief Technology Officer and formerly Chief Executive Officer, is a life-long entrepreneur and inventor. He is a native Floridian, born in Miami, and a third generation inventor and engineer. Mr. Schoell has worked for years to realize his dream to create an environmentally-friendly engine, and has 30 patents issued and allowed to date on the Schoell Cycle heat regenerative external combustion engine, now called the Cyclone Engine. Mr. Schoell is well versed in all facets of manufacturing procedures, including, appropriate foundry protocol, castings, machining, production design and manufacturing, and plastic and fiberglass laminates. He also has experience in designing, inventing and building unique boat hull designs and patented marine propulsion systems, through Schoell Marine, a company he founded in 1966 and still exists today. Mr. Schoell built Schoell Marine and its reputation based on his original ideas, trained engineers, and prototype and production specialists – the same as he is doing now for Cyclone. Over these 40+ years, his efforts resulted in over 40 specialized patents and patent applications, including a Jet Drive System, a trimmable surface drive, a “Ground Effect Craft”, and a lightweight internal engine that he designed and built in 1990. Mr. Schoell belongs to SAE (Society of Automotive Engineers), the ASME (American Society of Marine Engineers), and The Society of Naval Architects and Marine Engineers. Mr. Schoell’s qualifications to be a director of the Company, in addition to his business background (as described above), include his intimate involvement in the development of the Cyclone Engine as well as the business plan for its commercialization. Mr. Schoell has no other Board of Directors affiliations with public companies other than with the Company. He is a director of Schoell Marine, Inc. Frankie Fruge serves as Chief Operating Officer and Director of Cyclone. She has been with the Company since its inception in 2004 in the role of General Partner and Director of Administration. Ms. Fruge is in charge of the daily operations and financial concerns of the Company. Ms. Fruge has been working with Mr. Schoell since 1995, serving in multiple administrative, operational and financial positions with Schoell Marine. Between 1999 and 2003, Ms. Fruge was President of Propulsion Systems, Inc., a company that developed and sold marine surface drives, and then CFO of Pulse Drive Inc., between 2003 and 2005, a company also in the marine propulsion field. 18 Prior to her career in marine-based engine technology, Ms. Fruge spent over 10 years as an operating engineer for several oil refinery companies in Louisiana, including Conoco, and eight years as an auditor for Ernst & Ernst (the predecessor company to Ernst & Young). Ms. Fruge is also a certified industrial firefighter, and is on the Board of the Steam Automobile Club of America. Ms. Fruge’s qualification to be a director of the Company, in addition to her general business background (as described above), include her extensive hands-on engineering experience. Ms. Fruge has no other Board of Directors affiliations. Christopher Nelson serves as President and General Counsel of the Company, positions he has held since March 2011. Prior to that, he was Executive Vice President and General Counsel of the Company, and since July 2007, outside corporate counsel for Cyclone. Over the past four years, he has assisted and overseen all aspects of the Company’s business and legal affairs, including: public securities filings and financing, licensing and development agreements, investor and public relations, and general corporate matters. Mr. Nelson has practiced law in Florida for over 18 years, and since 2001, has represented many start-up, early stage and established businesses seeking financing, acquisitions and general growth management counseling. Between 1997 and 2000, Mr. Nelson was an associate with Greenberg Traurig PA, and between 1995 and 1997 an associate with Akerman Senterfitt PA, both in Miami, Florida. At both firms he served in their corporate and securities practice, representing NYSE and NASDAQ companies such as AutoNation, Republic Industries and Wackenhut. Mr. Nelson received a BA from Princeton University, and JD from University of Miami School of Law. Bruce Schames serves as CFO for Cyclone. He has been a CPA since 1971, representing both public and private clients in his own practice since 2001. Prior to that, Mr. Schames served as CFO of East Coast Beverage Corp. (OTCBB: ECBV), Medcom USA (NASDAQ: EMED), Financial Reporting Manager for Dole Fresh Fruit Co., and in various accounting and reporting capacities of NYSE companies. Mr. Schames received his BBA from Baruch College of the City University of N.Y., and an MBA from the University of Southern California. Board Leadership Structure and Role in Risk Oversight We have not adopted a formal policy on whether the Chairman and Chief Executive Officer positions should be separate or combined. Mr. Schoell has served as Chief Executive Officer and Chairman of the Company since inception in 2004 until 2012 when he was appointed as Chief Technology Officer, with James Landon assuming the Chief Executive Officer position on an interim basis. Our Board of Directors is primarily responsible for overseeing our risk management processes. The Board of Directors receives and reviews periodic reports from management, auditors, legal counsel, and others, as considered appropriate regarding our assessment of risks. The Board of Directors focuses on the most significant risks facing our Company and our Company’s general risk management strategy, and also ensures that risks undertaken by our Company are consistent with the Board’s appetite for risk. While the Board oversees our Company’s risk management, management is responsible for day-to-day risk management processes. We believe this division of responsibilities is the most effective approach for addressing the risks facing our Company and that our board leadership structure supports this approach. The Company has an Audit Committee; however, the sole member of that committee, Mr. Landon, resigned for personal reasons in March 2013.We expect to add members to this committee in the near future. The Audit Committee is responsible for monitoring and reviewing our financial statements and internal controls over financial reporting. In addition, they recommend the selection of the independent auditors and consult with management and our independent auditors prior to the presentation of financial statements to shareholders and the filing of our forms 10-Q and 10-K. Our Board will choose new committee members who qualify as “audit committee financial experts” as defined under the federal securities laws. The Audit Committee’s responsibilities are set forth in the Company’s Charter of Corporate Governance, a copy of which is currently available from the Company and is posted on our web site. 19 The Company does not have a Compensation Committee, Nominating Committee or other committees at this time. We expect to create such committees in the future. Director Independence Our Board of Directors has adopted the definition of “independence” as described under the Sarbanes Oxley Act of 2002 (Sarbanes-Oxley) Section 301, Rule 10A-3 under the Securities Exchange Act of 1934 (the Exchange Act) and NASDAQ Rules 4200 and 4350. Our Board of Directors has determined that none of the Directors currently meets the independence requirements. Board of Advisors From time to time, we add members to our Board of Advisors. These individuals are comprised of distinguished scientists, engineers and businessmen whose experience, knowledge and counsel help in the development of the company and our technology. These Board of Advisor members may be compensated for their time in restricted shares of common stock. Advisors do not have voting or observatory powers over the Board of Directors or management. The Company’s CTO interacts with these advisors from time to time on matters related to the Company’s technological development. There are no formalized Board of Advisor meetings, and members have no other special powers or functions. Each individual on the Board works part-time with the Company as requested. Currently, the Board of Advisors is comprised of: James D. Crank, a retired engineer with Lockheed and one of the foremost experts on automotive steam engine systems. During his long year career with Lockheed, Mr. Crank worked in senior research positions on many important projects, including: engine development for the Ground Vehicles Department, primary battery systems for the Triton II missile, battery systems for the Hubbell Space Telescope, heat shields for the Mercury and Apollo space systems, and dynamic solar and nuclear space power systems for SDI. Mr. Crank was also a Research Engineer for the Stanford Research Institute where he worked on explosive cladding of materials for cylinder construction in Porsche and Mercedes-Benz, among other projects. Mr. Crank also has over 50 years of experience in restoration, repair and driving of various steam cars, including the total redesign of the complete Doble crankcase assembly and cylinders for the Series E Doble steam cars (with 10 sets constructed), and the design and construction of the current speed world record holding steam car. He served as a consultant on steam car restoration to Harrah Automobile Collection, Nethercutt Collection, Jay Leno Collection, Stephen Finn Collection, and the Besler General Motors Chevelle steam car, among others, and a consultant to the State of California on the steam bus development program. He is the owner and president of Doble Steam Motors Corporation, and is currently working on a book about the history of the Doble steam car and its founding family. Robert Edwards is a retired senior engineer from Lockheed Martin. Mr. Edwards served at Lockheed Martin for over 30 years, working on different projects including the Apollo Moon Project and other space programs. His area of expertise is in energy conversion systems, including thermoelectric, steam, internal combustion and external combustion engines. Mr. Edwards has also spent over 20 years working with experimental steam cars and other steam systems, and is an officer of the Mobile Steam Society in Tennessee. He has published over 40 scientific papers and now gives talks on the subjects of alternative fuels and heat transfer systems. He holds a B.S. from the University of Tennessee. George Nutz is technology consultant with almost 50 years of experience working with external combustion and steam engines. He is the founder of Millennium Engineering Systems and Millennium Energy Systems, through which he has provided engineering guidance and expertise to multiple external combustion engine projects over the last twenty years. Prior to consulting, Mr. Nutz was a staff research engineer at MIT Instrumentation Laboratory, part of the Department of Aeronautics and Astronautics. While in residence, he designed hardware and control systems, as well as steam cycles and applications. He represented MIT-IL at the Department of Transportation Clean Air / External Combustion hearings, and wrote several proposal papers outlining a working steam system. During this time he also became involved with steam automobile and steamboat groups and worked on boiler and engine designs/modifications, including being part of the MIT team designing and building a steam powered automobile for Saab for the MIT-Caltech "Clean Air Car Race". 20 Prior to his time at MIT, Mr. Nutz spent nine years at Bendix Aerospace designing gyro and guidance equipment and test platforms, and working with optics and sensors. He served in the U.S. Air Force and received his mechanical engineering degree from the New Jersey Institute of Technology in 1959. Other Key, Non-Executive Personnel Karl Petersen, Cyclone’s Vice President of Engineering, has over 45 years of experience in product development, engineering, manufacturing, and quality systems. He currently works directly with Cyclone’s engineering team to assist in the commercialization of its external combustion engine technology. Previously, Mr. Petersen ran Petersen Product Development in Boise, ID, which provided mechanical, chemical and manufacturing process development for clients that include Caterpillar and John Deere. Prior to that Mr. Petersen spent over 25 years in various engineering and management positions at Preco (purchased by Vansco Electronics in 2005), which provided critical product development for Caterpillar and AGCO. He also served several Lockheed divisions as a Senior Mechanical Engineer. Having worked on steam systems since the 1960’s, Mr. Petersen has built numerous engines throughout his career and has vast knowledge of their mechanical and thermodynamic operations. Allen Brown, Cyclone’s Senior Engineering Fellow, is an engineer whose experience spans over 56 years in the marine industry where he has developed propulsion, hydraulic, electrical and exhaust systems for some of the best known names in the business. Over the years, Mr. Brown has served as: Director of Product Development for Cigarette Racing Team, President and CEO of Cougar Marine, which built powerboats that won 33 consecutive offshore races including 12 World and National Championships, Director of Product Development for Stainless Marine, Project Engineer for Gentry Transatlantic on the “Gentry Eagle,” a 113’ mega-yacht that held the transatlantic speed crossing record, Product Development Consultant for Teleflex Marine, and General Manager of Donzi Marine. Compensation to Advisors We have compensated our Board of Advisors members’ with shares of restricted common stock and stock options for their past services rendered on behalf of Cyclone, and reserve the right to issue additional shares, stock options or cash in the future. Both Allen Brown and Karl Petersen receive salaries for their services which are performed at the Company's facility. Family Relationships There are no family relationships among the directors and executive officers of the company. Code of Conduct and Ethics We have adopted a code of business conduct and ethics that applies to our directors, officers and all employees. The code of business conduct and ethics may be obtained free of charge on our web site, or by writing to the company, Attn: Chief Financial Officer, th Ct., Pompano Beach, FL 33064. Compliance with Section 16(a) of the Exchange Act Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to the Company under Rule 16a-3(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during twelve months ended December 31, 2012, the Company is not aware of any person that failed to file on a timely basis, as disclosed in the aforementioned Forms, reports required by Section 16(a) of the Exchange Act during the year ended December 31, 2012. 21 Item 11. Executive Compensation Summary Compensation Table The following table sets forth certain information concerning the annual and long-term compensation of our Chief Executive Officer and our other executive officers during the last two fiscal years. Current Officers Name & Principal Position Year Salary Bonus Stock Awards (S) All Other Compensation Option Awards Total Harry Schoell $ 0 0 0 $ $ Chairman & CTO $ 0 0 0 $ $ Frankie Fruge $ 0 0 0 $ $ Director & COO $ 0 0 0 $ $ Bruce Schames $ 0 0 0 $ $ CFO $ 0 0 0 $ $ Christopher Nelson $ 0 0 0 $ $ President & General Counsel $ 0 0 0 $ $ James Landon $ 0 $ $ Interim CEO (5) $ 0 0 $ 0 $ 0 All of Mr. Schoell’s salary in 2012 and 2011 has been deferred until determined by the Board of Directors that the Company can afford to pay such salary. Mr. Schoell converted $20,000 of deferred salary to common stock in 2010, and $30,000 to common stock in 2013 at current market prices. All of Ms. Fruge’s salary in 2012 and 2011 has been deferred until determined by the Board of Directors that the Company can afford to pay such salary. Ms. Fruge converted $6,000 of deferred salary to common stock in 2010, and $24,000 salary to common stock in 2013 at current market prices. As of December 31, 2012, Mr. Schames had $60,569 of deferred salary, which will be paid when determined by the Board of Directors that the Company can afford to pay such salary. As of December 31, 2012, Mr. Nelson had $122,697 of deferred salary, which will be paid when determined by the Board of Directors that the Company can afford to pay such salary. Mr. Landon resigned from his position as CEO on March 6, 2013, for personal reasons. Employment Agreements Harry Schoell.Mr. Schoell has an employment agreement with the Company providing for a base salary of $150,000 per year plus standard benefits. This compensation is currently being deferred until we have sufficient revenue to support its payment, and to date, he has not received any cash compensation under his agreement. Mr. Schoell converted $20,000 of deferred salary to common stock in 2010, and $24,000 to common stock in 2013 at current market prices. Mr. Schoell also converted 1.5 million shares of Cyclone common stock to a 2.5% equity interest in Cyclone Performance LLC in 2012. As of December 31, 2012, Mr. Schoell had $818,844 in unpaid, deferred salary due to him. Mr. Schoell’s employment agreement commenced June 30, 2007, and was amended on January 1, 2011. Mr. Schoell received 500,000 common stock options in 2007 pursuant to the original agreement, and is to receive 600,000 options per year pursuant to the amendment. If Mr. Schoell is terminated for “cause,” he shall receive any unpaid base salary due to him as of the date of termination. If he is terminated without “cause” or upon a change in control, he shall receive (i) any unpaid base salary accrued through the effective date of termination, (ii) his base salary at the rate prevailing at such termination through 12 months from the date of termination or the end of his term then in effect, whichever is longer, and (iii) any performance bonus that would otherwise be payable to him were he not terminated, during the 12 months following his, termination. Upon termination without cause, all of his stock options shall vest immediately. 22 Frankie Fruge. Ms. Fruge has an Employment Agreement with the Company providing for a base salary of $120,000 per year plus standard benefits. This compensation is currently being deferred, and to date, she has not received any cash compensation under her agreement. Ms. Fruge converted $6,000 of deferred salary to common stock in 2010, and $24,000 salary to common stock in 2013.She also converted 1.5 million shares of stock of the Company into 2.5% equity interest in Cyclone Performance LLC in 2012.As of December 31, 2012, Ms. Fruge had $637,740 in unpaid, deferred salary due to her. Ms. Fruge’s employment agreement commenced June 30, 2007, and was amended on January 1, 2011. Ms. Fruge received 500,000 common stock options in 2007 pursuant to the original agreement, and is to receive 600,000 options per year pursuant to the amendment. If Ms. Fruge is terminated for “cause,” she shall receive any unpaid base salary due to her as of the date of termination. If she is terminated without “cause” or upon a change in control, she shall receive (i) any unpaid base salary accrued through the effective date of termination, (ii) her base salary at the rate prevailing at such termination through 12 months from the date of termination or the end of her term then in effect, whichever is longer, and (iii) any performance bonus that would otherwise be payable to her were she not terminated, during the 12 months following her termination. Upon termination without cause, all of her stock options shall vest immediately. Christopher Nelson.Mr. Nelson has an Employment Agreement with the Company providing for a base salary of $130,000 per year plus standard benefits, and 600,000 common stock options per year. He has deferred salary of $122,697 as of December 31, 2012, and in January 2013, he converted $6,000 of this to common stock at current market prices. Mr. Nelson’s agreement is for three years from August 2011, and is automatically renewed for successive one-year periods unless either party provides notice of a desire not to renew at least 90 days prior to the agreement’s anniversary date. If Mr. Nelson is terminated for “cause,” he shall receive any unpaid base salary due to him as of the date of termination. If he is terminated without “cause” or upon a change in control, he shall receive (i) any unpaid base salary accrued through the effective date of termination, (ii) his base salary at the rate prevailing at such termination through 12 months from the date of termination or the end of his term then in effect, whichever is longer, and (iii) any performance bonus that would otherwise be payable to him were he not terminated, during the 12 months following his termination. Upon termination without cause, all of his stock options shall vest immediately. Bruce Schames.Mr. Schames has an agreement with the Company providing for cash compensation of $60,000 per year, of which $23,500 per year is deferred until the Company is in a position to pay such funds. Additionally, he is to receive annually $12,000 in restricted common stock and 600,000 common stock options. His year-to-year contract began June 1, 2010. Either Mr. Schames or the Company may terminate his employment on 60 days’ notice. If the Company terminates other than for “cause”, he shall receive his base compensation due through the date of termination plus a good faith repayment plan for any deferred and unpaid compensation. If Mr. Schames leaves or is terminated for “cause, he shall not be paid any deferred compensation and any unvested options shall terminate immediately. “Cause” is defined as gross negligence or willful misconduct that injures or may reasonably injure the Company. As of December 31, 2012, Mr. Schames had $60,569 in unpaid, deferred salary due to him. James Landon.Mr. Landon did not have a formal employment agreement with the Company at the time of his resignation. 23 Outstanding Equity Awards at December 31, 2012 The following table sets forth information concerning all stock option grants held by our named executive officers as of December 31, 2012. All outstanding equity awards are options to purchase shares of common stock. All Option Awards Exercise or Grant Date Fair Base Price of Value of Stock Option Number Number Number Option in Option Option Number Number Name and Grant Granted Exercisable Unexercisable Awards Awards Expiration Exercisable Unexercisable Position Date (1) (2) Date Vested Date Expires ($/Share) ($) (3) Date Date Vested Date Expires Harry Schoell 6/30/2007 0 6/30/2017 6/30/2008 6/30/2017 Chairman & Chief 6/30/2007 0 6/30/2017 6/30/2008 6/30/2017 Technology Officer 6/30/2007 0 6/30/2017 6/30/2008 6/30/2017 12/30/2010 0 12/31/2015 12/31/2011 12/31/2015 4/15/2011 0 4/15/2016 4/15/2012 4/15/2016 6/30/2011 0 6/30/2016 6/30/2012 6/30/2016 12/22/2011 0 12/22/2021 9/30/2012 12/22/2021 12/22/2011 0 12/22/2021 12/22/2012 12/22/2021 3/31/2012 0 3/31/2022 3/31/2013 3/31/2022 6/30/2012 0 6/30/2022 6/30/2013 6/30/2022 9/30/2012 0 9/30/2022 9/30/2013 9/30/2022 12/31/2012 0 12/31/2022 12/31/2013 12/31/2022 Frankie Fruge 6/30/2007 0 6/30/2017 6/30/2008 6/30/2017 Director & COO 6/30/2007 0 6/30/2017 6/30/2008 6/30/2017 6/30/2007 0 6/30/2017 6/30/2008 6/30/2017 12/30/2010 0 12/31/2015 12/31/2011 12/31/2015 4/15/2011 0 4/15/2016 4/15/2012 4/15/2016 6/30/2011 0 6/30/2016 6/30/2012 6/30/2016 12/22/2011 0 12/22/2021 9/30/2012 12/22/2021 12/22/2011 0 12/22/2021 12/22/2012 12/22/2021 3/31/2012 0 3/31/2022 3/31/2013 3/31/2022 6/30/2012 0 6/30/2022 6/30/2013 6/30/2022 9/30/2012 0 9/30/2022 9/30/2013 9/30/2022 12/31/2012 0 12/31/2022 12/31/2013 12/31/2022 Christopher Nelson 4/4/2010 0 4/5/2012 4/5/2011 4/5/2012 President & GC 12/30/2010 0 12/31/2015 12/31/2011 12/31/2015 4/15/2011 0 4/15/2016 4/15/2012 4/15/2016 6/30/2011 0 6/30/2016 6/30/2012 6/30/2016 24 12/22/2011 0 12/22/2021 9/30/2012 12/22/2021 12/22/2011 0 12/22/2021 12/22/2012 12/22/2021 3/31/2012 0 3/31/2022 3/31/2013 3/31/2022 6/30/2012 0 6/30/2022 6/30/2013 6/30/2022 9/30/2012 0 9/30/2022 9/30/2013 9/30/2022 12/31/2012 0 12/31/2022 12/31/2013 12/31/2022 Bruce Schames 4/4/2010 0 4/5/2012 4/5/2011 4/5/2012 CFO 6/29/2010 0 6/30/2020 6/30/2011 6/30/2020 9/29/2010 0 9/30/2020 9/30/2011 9/30/2020 12/30/2010 0 12/31/2020 12/31/2011 12/31/2020 12/30/2010 0 12/31/2015 12/31/2011 12/31/2015 3/31/2011 0 3/31/2021 3/31/2012 3/31/2021 4/15/2011 0 4/15/2016 4/15/2012 4/15/2016 6/30/2011 0 6/30/2016 6/30/2012 6/30/2016 6/30/2011 0 6/30/2021 6/30/2012 6/30/2021 12/22/2011 0 12/22/2021 9/30/2012 12/22/2021 12/22/2011 0 12/22/2021 12/22/2012 12/22/2021 3/31/2012 0 3/31/2022 3/31/2013 3/31/2022 6/30/2012 0 6/30/2022 6/30/2013 6/30/2022 9/30/2012 0 9/30/2022 9/30/2013 9/30/2022 12/31/2012 0 12/31/2022 12/31/2013 12/31/2022 James Landon 4/4/2010 0 4/5/2012 4/5/2011 4/5/2012 Director & Interim CEO (4) 12/30/2010 0 12/31/2015 12/31/2011 12/31/2015 4/15/2011 0 4/15/2016 4/15/2012 4/15/2016 6/30/2011 0 6/30/2016 6/30/2012 6/30/2016 6/30/2011 0 6/30/2016 6/30/2012 6/30/2016 12/22/2011 0 12/22/2021 9/30/2012 12/22/2021 12/22/2011 0 12/22/2021 12/22/2012 12/22/2021 3/31/2012 0 3/31/2022 3/31/2013 3/31/2022 6/30/2012 0 6/30/2022 6/30/2013 6/30/2022 9/30/2012 0 9/30/2022 9/30/2013 9/30/2022 12/31/2012 0 12/31/2022 12/31/2013 12/31/2022 Any performance conditions with respect to the listed options have been satisfied, and therefore, each such option has been earned. 25 Each of the listed options vest one year from the date of grant. We determined the grant date fair value of stock option awards using the methodology set forth in Footnote 10 to our Consolidated Financial Statements for the years ended December 31, 2012 and 2011. Mr. Landon resigned from his positions as Director and Interim CEO on March 6, 2013 for personal reasons. At such time 600,000 unvested stock options were terminated. Option Exercise and Stock Vesting During 2012, none of the named executive officers exercised any options, and 2,540,000 executive officer and director options vested. Compensation of the Board of Directors James Landon was appointed as interim CEO in October 2012. The following table sets forth his prior compensation as the non-employee director prior to that time during the year ended December 31, 2012. Name Fees earned or paid in cash Option awards Stock Awards Nonqualified deferred compensation earnings All other compensation Total James Landon - - - Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth information regarding the beneficial ownership of our Common Stock and Series B Preferred Stock by each of our named Executive Officers and Board of Directors, and each shareholder who is known by us to own beneficially five percent (5%) or more of the outstanding stock of such class as of March 31, 2013. On March 31, 2013, there were 242,465,502 shares of common and 1,000 shares of Series B Preferred stock issued and outstanding. Name and Address Common Shares Beneficially Owned % Series B Pref. Shares Beneficially Owned % Harry Schoell, Chairman & Chief Technology Officer th Ct. Pompano Beach, FL 33064 44,945,552 (1) 18.51% 80% Frankie Fruge, COO & Director th Ct. Pompano Beach, FL 33064 10,937,159 (2) 4.51% 20% Christopher Nelson, President, General Counsel th Ct. Pompano Beach, FL 33064 5,870,400 (4) 2.42% - - Bruce Schames, CFO th Ct. Pompano Beach, FL 33064 1,661,818 (5) 0.68% - - All Executive Officers as a Group (4 persons) 26.17% - - TOTALS: 26.17% 1,000* 100% * The 1,000 shares of Series B Preferred stock provide their holders a majority vote on all matters brought before the common stock shareholders. Mr. Schoell’s total includes 1,150,000 vested common stock options, but excludes 450,000 unvested options awarded in 2012. 26 Ms. Fruge’s total includes 1,150,000 vested common stock options, but excludes 450,000 unvested options awarded in 2012. Mr. Nelson’s total includes 900,000 vested common stock options, and 634,000 shares of common stock owned by a company controlled by Mr. Nelson’s wife. The total excludes 450,000 unvested options awarded in 2012. Mr. Schames’ total includes 1,415,000 vested common stock options, but excludes 450,000 unvested options awarded in 2012. Item 13. Certain Relationships and Related Transactions, and Director Independence Our Board of Directors (excluding any interested director) is charged with reviewing and approving all related-person transactions, and a special committee of our Board of Directors is established to negotiate the terms of such transactions. In considering related-person transactions, our Board of Directors takes into account all relevant available facts and circumstances. We have an Operations Agreement dated July 2, 2007, with Schoell Marine, a company owned by Harry Schoell, to provide some turnkey operations, including office facility rental and equipment leasing, based upon cost and going market rates. This arrangement began being phased-out in 2008, however, at December 31, 2012, we owed to Schoell Marine $650,511, which is recorded as debt. The debt is callable at the discretion of Mr. Schoell and is secured by a perfected security interest on our patent and patent applications for the heat-regenerative external combustion engine. We currently rent office space from Schoell Marine under this agreement at approximately $12.00/sf, which we believe to be at market rates. As of December 31, 2012, the Company also had recorded $1,456,584 of accrued and deferred officer’s salaries to Mr. Schoell and Ms. Fruge. This deferred salary can be paid to the officers if and when funds are available. These funds are accounted for as non-interest bearing notes due on demand. At the end of 2012, an additional $191,227 was deferred for other officers. Mr. Nelson owns a 5% equity stake in Cyclone-WHE LLC, our majority owned subsidiary, which was obtained by him in 2010 in exchange for services rendered with a fair market value of $30,000. In the last quarter of 2012, Mr Schoell and Ms. Fruge each acquired a 2.5% equity interest in Cyclone Performance LLC. Item 14. Principal Accountant Fees and Services The following table shows what Mallah Furman & Company P.A., our independent auditing firm, billed for audit and other services for the years ended December 31, 2012 and 2011. Year Ended December 31, 2012 Year Ended December 31, 2011 Audit Fees $ $ Audit-Related Fees Tax Fees All Other Fees Total $ $ Audit Fees—This category includes the audit of the Company’s annual financial statements, review of financial statements included in the Company’s Form 10-Q Quarterly Reports and services that are normally provided by the independent auditors in connection with engagements for those years. Audit-Related Fees —N/A Tax Fees—N/A Other Fees- This category reflects analysis of the accounting for the Advent business and contract acquisition. Overview —The Company’s Audit Committee reviews and, in its sole discretion pre-approves, our independent auditors’ annual engagement letter including proposed fees and all audit and non-audit services provided by the independent auditors. Accordingly, all services described under “Audit Fees,” “Audit-Related Fees,” “Tax Fees” and “Other Fees” were pre-approved by our Company’s Audit Committee. The Audit Committee may not engage the independent auditors to perform the non-audit services proscribed by law or regulation. The Company’s Audit Committee may delegate pre-approval authority to a member of the Board of Directors, and authority delegated in such manner must be reported at the next scheduled meeting of the Board of Directors. 27 Part IV Item 15. Exhibits and Financial Statement Schedules (a) Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-3 Consolidated Statements of Operations for the years ended December 31, 2012 and 2011 F-4 Consolidated Statements of Changes in Stockholders Deficit for the years ended December 31, 2012 and 2011 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-6 Notes to Consolidated Audited Financial Statements F-7 (b) Exhibits Exhibit No. Description 3.1 * Articles of Incorporation, dated June 14, 2007 3.2 * Certificate of Domestication, dated June 14, 2007 3.3 * Articles of Amendment to Articles of Incorporation containing Certificates of Designation for Series A Convertible Preferred Stock and Series B Preferred Stock, dated July 17, 2011 3.4 * Articles of Amendment to Articles of Incorporation, dated July 27, 2007 3.5 * Articles of Amendment to Articles of Incorporation, dated July 24, 2009 3.6 * Articles of Amendment to Articles of Incorporation, dated March 30, 2010 3.7 * Articles of Amendment to Articles of Incorporation, dated April 28, 2010 3.8 * By-Laws of Cyclone Power Technologies, Inc. 10.1 * Employment Agreement, dated June 30, 2007, between the Company and Frankie Fruge 10.2 * Employment Agreement, dated June 30, 2007, between the Company and Harry Schoell 10.3 * Common Stock Purchase Warrant, dated July 30, 2009, between the Company and Phoenix Power Group, LLC 10.4 * Cyclone Power Technologies’ 2010 Stock Option Plan 10.5 * Employment Agreement, dated August 1, 2011, between the Company and Christopher Nelson 10.6 * Employment Agreement, dated June 10, 2010, between the Company and Bruce Schames 10.7 * Operations Agreement, dated July 2, 2007, between the Company and Schoell Marine, Inc. 10.8 * Systems Application License Agreement, dated July 30, 2009, between the Company and Phoenix Power Group LLC 10.9 * Technology License Agreement, dated December 11, 2009, between the Company and Great Wall Alternative Power Systems, Ltd. 10.10* Amended and Restated technology License Agreement, dated Jun 15, 2011, between the Company and Renovalia Energy, S.A. 10.11 * Subcontractor Contract for Development of a Rankine Cycle Engine, dated December 20, 2010, between the Company and Advent Power Systems, Inc. 10.12 * Technology License Agreement, dated March 24, 2006, between the Company and Advent Power Systems, Inc., including Amendments thereto. 10.13 * Letter of Understanding, dated March 1, 2011, between the Company and TopLine Energy Systems, LLC 10.14 * Security Agreement, dated August 1, 2007, between the Company and Schoell Marine, Inc. 10.15 * Systems Application License Agreement, dated September 12, 2011, between the Company and Combilift. 10.16*† Cyclone Power Technologies, Inc. 2012 Stock Option Plan 28 10.161*† Asset Purchase Agreement, dated December 20, 2011, between Cyclone Power Technologies, Inc. and Advent Power Systems, Inc. 10.17* Private Placement Purchase Agreement, by and between Cyclone Power Technologies, Inc. and GEM Global Yield Fund Limited, dated July 6, 2012 10.18* Form of Securities Purchase Agreement, signed between the Company and Brio Capital LP and Gemini Master Fund Ltd. 10.19* Form of Promissory Note signed between the Company and Brio Capital LP and Gemini Master Fund Ltd. 10.20* Form Common Stock Purchase Warrant signed between the Company and Brio Capital LP and Gemini Master Fund Ltd. 10.21* $500,000 Promissory by and between Cyclone Power Technologies, Inc and JMJ Financial, dated April 3, 2013 21 * Subsidiaries of the Company Certification of the Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (This exhibit shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended or otherwise subject to the liability of that section. Further, this exhibit shall not be deemed incorporated by reference into any other filing under the Security Act of 1933, as amended, or by the Security Exchange Act of 1934, as amended.) Certification of the Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (This exhibit shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 as amended or otherwise subject to the liability of that section. Further, this exhibit shall not be deemed incorporated by reference into any other filing under the Security Act of 1933, as amended, or by the Security Exchange Act of 1934, as amended.) 101.INS XBRL Instance Document. 101.SCH XBRL Taxonomy Extension Schema Document. 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB XBRL Taxonomy Extension Label Linkbase Document. 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document. The certification attached as Exhibits32.1 and 32.2 that accompany this Annual Report on Form 10-K are not deemed filed with the Securities and Exchange Commission and are not to be incorporated by reference into any filing of Cyclone Power Technologies, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of this Quarterly Report on Form 10-Q, irrespective of any general incorporation language contained in such filing. * Previously filed. † These two exhibits were previous filed using the same Exhibit 10.16 number in error. 29 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cyclone Power Technologies, Inc. By: /S/ HARRY SCHOELL Harry Schoell Chairman and Chief Technical Officer Dated: April 15, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /S/ HARRY SCHOELL Harry Schoell Chairman and Chief Technical Officer (principal executive officer) Dated: April 15, 2013 By: /S/ FRANKIE FRUGE Frankie Fruge Chief Operating Officer and Director Dated: April 15, 2013 By: /S/ CHRISTOPHER NELSON Christopher Nelson President and General Counsel Dated: April 15, 2013 By: /S/ BRUCE SCHAMES Bruce Schames Chief Financial Officer (principal accounting and financial officer) Dated: April 15, 2013 30 Cyclone Power Technologies, Inc. Consolidated Financial Statements and Footnotes December 31, 2012 and 2011 Financial Statements Included in this Report Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-3 Consolidated Statements of Operations for the years ended December 31, 2012 and 2011 F-4 Consolidated Statements of Changes in Stockholders' Deficit for the years ended December 31, 2012 and 2011. F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-6 Notes to Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Cyclone Power Technologies, Inc. We have audited the accompanying consolidated balance sheets of Cyclone Power Technologies, Inc. as of December 31, 2012 and 2011, and the related consolidated statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended. Cyclone Power Technologies, Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cyclone Power Technologies, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company’s dependence on outside financing, lack of sufficient working capital, and recurring losses raises substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Mallah Furman Fort Lauderdale, Florida April 12, 2013 F-2 CYCLONE POWER TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash $ $ Inventory, net Other current assets Total current assets PROPERTY AND EQUIPMENT Furniture, fixtures, and equipment Less: Accumulated depreciation ) ) Net property and equipment OTHER ASSETS Patents, trademarks and copyrights Less: Accumulated amortization ) ) Net patents, trademarks and copyrights Other assets Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Factored receivables - Accounts payable and accrued expenses-related parties Notes and other loans payable Notes and other loans payable-related parties Capitalized lease obligations-current portion Deferred revenue and license deposits Total current liabilities NON CURRENT LIABILITIES Capitalized lease obligations-net of current portion Derivative Liabilities-Warrants - Total non-current liabilities Total Liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Series B preferred stock, $.0001 par value, 1,000 shares authorized, 1,000 shares issued and outstanding at December 31, 2012 and December 31, 2011, respectively - - Common stock, $.0001 par value, 300,000,000 shares authorized, 238,889,929 and 223,635,129 shares issued and outstanding at December 31, 2012 and December 31, 2011, respectively. Additional paid-in capital Prepaid expenses with common stock ) - Stock subscription receivable ) ) Accumulated deficit ) ) Total stockholders' deficit-Cyclone Power Technologies Inc. ) ) Non controlling interest in consolidated subsidiaries Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to consolidated financial statements F-3 CYCLONE POWER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR YEARS ENDED DECEMBER 31, 2 REVENUES $ $ COST OF GOODS SOLD Gross profit (loss) ) OPERATING EXPENSES Advertising and promotion General and administrative Research and development Total operating expenses Operating loss ) ) OTHER INCOME (EXPENSE) Other income (expense) ) Derivative income (expense) - Warrants ) Derivative (expense) - Series A Preferred Stock - ) Interest (expense) ) ) Total other (expense) ) ) Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Net loss per common share, basic $ ) $ ) Weighted average number of common shares outstanding See the accompanying notes to consolidated financial statements F-4 CYCLONE POWER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR YEARS ENDED DECEMBER 31, 2 Preferred Stock A Preferred Stock B Common Stock Additional Paid In Treasury Prepaid Expenses From Equity Prepaid Expenses with Common Stock Subscription Accumulated Total Stockholders' Deficit Cyclone Power Non Controlling Interest In Consol. Total Stockholders' Shares Value Shares Value Shares Value Capital Stock Contribution Stock Receivable Deficit Tech. Inc. Subsidiaries Deficit Balance, December 31, 2010 $
